Detailed Action
Applicant amended claims 1, 19 and 21; previously canceled claims 2, 20 and 23-31 and presented claims 1, 3-19 and 21-22 for examination on 05/23/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 13, 15-19, and 21-22, are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al., Pub. No.: US 2011/0185234 (Cohen), in view of Flores et al., Patent No.: US 9,383,900 (Flores).

Claim 1.	Cohen teaches:
A user interface system, comprising:
an extraction engine in communication with a managed infrastructure, the extraction engine in operation receiving messages from the managed infrastructure and produces events that relate to the managed infrastructure and converts the events into words and subsets used to group the events into clusters that relate to failures or errors in the managed infrastructure, including managed infrastructure physical hardware, the managed infrastructure supporting the flow and processing of information, (¶¶ 23-26, 28-29, 36-37, “Logs comprise semi-structured events generated automatically when software or hardware components output messages describing actions, warnings or errors during their operation”; the events/alerts are extracted to be clustered) the extraction engine populating a database with a dictionary of event entropy where entropy is assigned to one or more alerts, the entropy normalizing events across data and datasets from the managed infrastructure; (¶¶ 23-24, 116, wherein alerts such as “error messages occurring at time of associated system errors” are generated from the log file as described above; ¶¶ 45-46, 65,  wherein generated forest of cluster tree is an entropy database in which the branches of the tree represent normalized splits for alerts/events based on the entropy criterion)
a deduplication engine coupled to the extraction engine configured to receive data streams received from the managed infrastructure, the deduplication engine reducing duplicate copies of repeating data information and reduces a number of bytes of data information that need to be sent from the managed infrastructure; (¶ 40, wherein events are identical when their cosine distance is 1 and ¶ 72, wherein deduplication is performed by a “first level of reduction consists of keeping track of unique messages and the number of times they occur rather than keeping track of every instance of every message”  and a “second level of reduction consists of using the cluster as an index to the unique messages, coupled with keeping only the subsequent varying words of every unique pattern message, to produce a very fast and small index representing exactly all event logs”)
a signalizer engine that includes one or more of an NMF engine, a k-means clustering engine and a topology proximity engine, the signalizer engine determining at least a portion of one or more signalizer common steps from the events and produces the clusters relating to events, (¶¶ 24, 37-38, 46, a k mean clustering is used for clustering k messages/events of “actions, warnings or errors during their operation”; ¶ 47, “each cluster represents a prototypical feature message (“actions, warnings or errors during their operation”) according to a representative message) the signalizer engine determining one or more common characteristics of the events (¶¶ 24, 38, 45, 46, 51 each cluster is a group of similar/common characteristic messages/events relating to “actions, warnings or errors during their operation” as illustrated in fig. 6) where membership in a cluster indicates a common factor of the events that is a failure or an actionable problem in the physical hardware managed infrastructure directed to supporting the flow and processing of information; and (¶¶ 24, 38, 45, 46, 51 each cluster is a group of similar messages/events relating to “actions, warnings or errors during their operation”/common factors as illustrated in fig. 6)
a failure count detection engine coupled to the signalizer engine for the continued production of the one or more signalizer common steps which in combination with the at least a portion of the one or more signalizer common steps of the signalizer produces the clusters relating to at least one of the alerts or events, the signalizer engine and the signalizer engine  producing clusters to; (FIG. 6; ¶¶ 49, 53, a failure count engine continuously increment a message/failure count of a cluster after assigning the message/failure to the cluster)
a compare engine configured to receive outputs from the signalizer engine, and (¶ 116, 128-129, cluster of events received as output for visualization; ¶ 116, “Every dot in the graph represents an actual event from the log, showing its mapping to one of the discovered clusters…Of course, the same graph could easily be produced showing atoms in addition to or instead of individual clusters”)
a situation room including a user interface (UI) and a data system configured to provide managed infrastructure data to the UI, the UI configured to display situations from the clustered events, (¶ 30, a user interface is connected to other computer system through network interface; ¶ 116, 128-129, a user interface for event visualization is a situation room for visualizing events associated with the managed infrastructure that generated the events)
the compare engine communicating with the (UI) with clusters being displayed in the situation room;  (¶ 116, 128-129, cluster of events received as output for visualization in a user interface; ¶ 116, “Every dot in the graph represents an actual event from the log, showing its mapping to one of the discovered clusters…Of course, the same graph could easily be produced showing atoms in addition to or instead of individual clusters”)
Cohen did not specifically disclose the user interface as an interactive user interface and the UI including an external connection adapter configured to provide access to one or more data fields within a file that includes a display and a graphical user interface that provides for mapping of the one or more fields to data from one or more data sources, the graphical user interface being provided free of receiving textual programming code from user.
Flores teaches an interactive user interface (UI) and the UI including an external connection adapter configured to provide access to one or more data fields within a file that includes a display and a graphical user interface that provides for mapping of the one or more fields to data from one or more data sources, the graphical user interface being provided free of receiving textual programming code from user. (FIG. 4, col. 10, ll. 26-42, wherein “Interface 442 can be a user interactive component permitting presentation of dashboard 444 … interface 442 can be communicatively linked to computing device”; col. 9, ll. 26-39. col. 10, ll. 43-51, the user interface 442 has access to one field within a file that includes a display and a graphical user interface in enterprise management server 410 including “dashboard element 424 …for generating dashboard 444 and/or dashboard 444 content”; col. 6, ll. 26-38, wherein, “event board 220 can be updated in real-time or near real-time. For example, as operational environment and/or model changes, event notifications can be generated and presented within board 220” indicates that there is no user provided textual programming code for obtaining dashboard 444 content)
Cohen provides a user interface for “visualizing error messages occurring at the time of associated system errors, which were found to be associated with the performance degradation” (¶ 116); therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the user interface as an interactive user interface and the UI including an external connection adapter configured to provide access to one or more data fields within a file that includes a display and a graphical user interface that provides for mapping of the one or more fields to data from one or more data sources, the graphical user interface being provided free of receiving textual programming code from user because doing so would further increase usability of Cohen by providing for a computing device comprising an interactive user interface which gets its data from an external server through a network.

Claim 3.	The system of claim 1, wherein the at least one extraction engine includes a signalizer engine. (Cohen, ¶¶ 24, 37, using a k mean clustering for clustering extracted events indicates that the extraction engine includes a signalizer (see Spec., ¶ 63 for interpretation); ¶ 47, “each cluster represents a prototypical feature message (“actions, warnings or errors during their operation”) according to a representative message”)

Claim 4.	The system of claim 1, wherein the at least one extraction engine in operation receives messages from the managed infrastructure. (Cohen, ¶¶ 24 and 28, the received event messages are the events generated by managed software or hardware/infrastructure)

Claim 5.	The system of claim 1, wherein the at least one extraction engine in operation produces events that relate to the managed infrastructure. (Cohen, ¶ 37, event messages are processed for discovering/producing events) 

Claim 6.    The system of claim 1, wherein the events are converted into words and subsets used to group the events into clusters that relate to failures or errors in the managed infrastructure. (Cohen, fig. 6 and ¶ 47, events are clustered based on particular words indicating error/failure types in the event message)

Claim 7.    The system of claim 1, wherein the at least one extraction engine includes one or more of a Non-negative Matrix Factorization NMF engine, a k-means clustering engine and a topology proximity engine. (Cohen, ¶¶ 24, 37, a k mean clustering is used for clustering messages/events of “actions, warnings or errors during their operation”; ¶ 47, “each cluster represents a prototypical feature message (“actions, warnings or errors during their operation”) according to a representative message”)

Claim 8.	The system of claim 1, wherein the at least one extraction engine is configured to determine one or more common characteristics of events and produces clusters relating to events. (Cohen, ¶¶ 38-40, similarities/common characteristics are identified in messages/events for clustering)

Claim 9.	The system of claim 1, wherein the at least one extraction engine includes first, second and third engines. (Cohen, fig. 4 illustrates multiple modules/engines)

Claim 10.    The system of claim 9, wherein the third engine assigns a graph coordinate to the event. (Cohen, ¶ 116, a graph coordinate is assigned to events for visualization)

Claim 13.	The system of claim 1, wherein the at least one extraction engine includes or is coupled to a k-means clustering engine that user graph coordinates to generate one or more clusters that brings together events with similar characteristics. (Cohen, ¶¶ 24, 37, wherein a k mean clustering is used for clustering events of “actions, warnings or errors during their operation”; ¶ 116, a graph coordinate is assigned to events for being visualized as cluster of events)

Claim 15.	The system of claim 1, wherein the clusters are assigned a start and an end time. (Cohen, ¶ 54, cluster splitting is performed periodically according to a fixed time period, i.e. have a start and end time)

Claim 16.	The system of claim 1, wherein the managed infrastructure is from a business organization. (Cohen, ¶ 69, event logs are enterprise business application logs)

Claim 17.	The system of claim 1, wherein the managed infrastructure includes, computers, network devices, appliances, mobile devices, text or numerical values from which those text or numerical values indicate a state of any hardware or software component of the managed infrastructure. (Cohen, figs. 1a and 2, the environment producing events as text or numerical values includes network of computers)

Claim 18.	The system of claim 1, wherein the managed infrastructure generates data that include attributes selected from at least one of, time, source a description of the event, textural or numerical values from which those text or numerical values indicate a state of any hardware or software component of the managed infrastructure. (Cohen, ¶ 25, 36, fig. 1a, each event includes time and numbers, words or/and symbols)

Claim 19.	The system of claim 1, further comprising: 
a publication message bus. (Cohen, ¶ 29, fig. 3, the system further comprising data bus 304 which is a publication message bus)

Claim 21.    The system of claim 1, wherein a plurality of link access modules are in communication with a bus. (Cohen, fig. 3, ¶ 30, communication with other computer system is through bus 304 and network interface 330)

Claim 22.	The system of claim 1, further comprising: a database. (Cohen, 47, any appropriate form of data structure such as database is used; template database)

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen and Flores as applied to claim 1 above in view of Anerousis et al., Pub. No.: US 2014/0244816 (Anerousis).

Claim 11.	The combination of Cohen and Flores taught the system of claim 1 wherein a subset of attributes is extracted for each event and turned into a vector (Cohen, ¶ 36, message text in events are represented as vector); it did not teach an optional subset of attributes.
Anerousis teaches an optional subset of attributes in ¶ 48, wherein optional attributes for events including ticket ID and system ID and storing them in a row of the database, i.e. storing them in a vector)
The applied references process event data; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing an optional subset of attributes because doing so would increase usability of the combination of Cohen and Flores by allowing for selecting optional event related attributes for processing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen and Flores as applied to claims 1 and 9-10 above in view of Gill et al., 2012/0216243 (Gill).

Claim 12.	The combination of Cohen and Flores disclosed the system of claim 10. The combination does not explicitly disclose wherein the third engine inputs a list of devices and a list [of] connections between components or nodes in the managed infrastructure.
Gill discloses wherein the third engine inputs a list of devices and a list [of] connections between components or nodes in the managed infrastructure. (Fig. 2, discloses physical access and control systems and SCADA).
The applied references are in the same field of endeavor, event processing for anomaly detection. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing of the third engine inputs a list of devices and a list a connections between components or nodes in the managed infrastructure because doing so would allow for monitoring physical connections and provide for efficient monitoring of physical nodes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen and Flores as applied to claim 1 above in view of Ding et al., Pub. No.: US 2011/0276682 (Ding).

Claim 14.	The combination of Cohen and Flores disclosed the system of claim 1. The combination does not explicitly disclose wherein the at least one engine includes or is coupled to an NMF engine that first extracts clusters that have greater importance.
Ding discloses wherein the at least one engine includes or is coupled to an NMF engine that first extracts clusters that have greater importance (¶¶ 35-37, disclosing the use of NMF in detecting events and application dependencies from those events).
The applied references are in the same field of endeavor, event processing for anomaly detection. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the at least one engine includes or is coupled to an NMF engine that first extracts clusters that have greater importance because doing so would allow events scoring and clustering based on NMF which is a global decomposition method and can discover or extract latent patterns for semantic interpretation.

Response to Amendment and Arguments
Applicant arguments are considered but are not persuasive for the following reason.
With respect to claim 1, Applicant argues “none of the cited references, singularly or in combination, provide: (i) a UI with an external connection adapter; (ii) a UI configured to provide access to one or more data fields within a file that includes a display and a graphical user interface for mapping of one or more data fields to data from one or more data sources; or (iii) a UI provided free of receiving textual programming code from the user” in Remarks, p. 7, without addressing the provided specific portions of the references and the provided explanation in response to the same argument in the previous Office action. 
As noted in the previous Office action, Flores explicitly teaches in FIG. 4 and col. 10, ll. 26-42 that the interface 442 is an interactive component permitting presentation of dashboard 444 and further the interface 442 can be communicatively linked to computing device and in col. 9, ll. 26-39 and  col. 10, ll. 43-51, teaches that the user interface 442 has access to one field within a file that includes a display and a graphical user interface in enterprise management server 410 including “dashboard element 424 …for generating dashboard 444 and/or dashboard 444 content”. There is no user provided textual programming code for obtaining dashboard 444 content because, as disclosed in col. 6, ll. 26-38, “event board 220 can be updated in real-time or near real-time. For example, as operational environment and/or model changes, event notifications can be generated and presented within board 220” indicates that there is no user provided textual programming code for obtaining dashboard 444 content”.
Furthermore, as shown above, Cohen explicitly teaches the amended feature, a failure count detection engine… in FIG. 6 and ¶¶ 49, 53 wherein a failure count engine continuously increment a message/failure count of a cluster after assigning the message/failure to the cluster.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159